DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 29 is objected to because of the following informalities:  in line 14, “there” should be “thereof.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the variables V_cell, V_cell_TH, RPM_cmd_RPM_TH, and P_TH.  These variables are not defined, and hence render the claim indefinite.  It is further noted that “inlet normal pressure map” and “outlet normal pressure map” are recited.  These limitations also do not have appropriate antecedent basis and are thus also indefinite.  

Claim 29 recites, in line 11, “a V_cell”.  However, “V_cell” is previously defined in line 10, which raises confusion.  Correction is required. 
Claim 29 recites, in line 15, “a condensed water drain valve”.  However, “a drain valve” is previously defined in line 4, which raises confusion.  Correction is required. 
Claim 32 recites the term “AWT” in the equation.  This term is not previously defined and is indefinite.
Claims 33 and 34 each recite “the residual amount of condensed water” in line 1.  These recitations lack antecedent basis.  In addition, it is unclear how the “residual amount of condensed water” is different than the “cumulative amount of condensed water” previously defined in claim 1.  The labelling of both terms is very close and a skilled person would not be apprised of the difference without further explanation. 






Conclusion

The following references are additionally made of record: JP 2009152092 and Tanaka et al (US 20120219872) (it is noted that Tanaka et al. appears to not qualify as prior art under pre-AIA  35 USC 102(e)).  These references have general relevance and may be discussed later in prosecution. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
June 4, 2021